Citation Nr: 0211343	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  97-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a heart flutter.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from June 1946 to August 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in August 1996 and August 1998.


REMAND

In his June 1999 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, the veteran has not been 
afforded such a hearing to date, and there is no indication 
whatsoever from the record that he has rescinded or otherwise 
changed his request.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001) ("claimant has right to a hearing before [issuance] of 
BVA decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 
19.25, 20.503, 20.704 (2001)).  Therefore, in order to fully 
and fairly adjudicate the veteran's claim, this case is 
REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Waco VARO as soon as such a hearing 
is practically possible.  This hearing 
should address the issues of entitlement 
to service connection for a low back 
disorder, a heart flutter, hypertension, 
and arthritis; and entitlement to TDIU.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome warranted in this case.  The veteran has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


